Citation Nr: 9924723	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, with 
kidney complications.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from June 1943 to October 
1944, and from July 1947 to January 1969.  This appeal arises 
from a May 1998 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida, regional office (RO).


FINDINGS OF FACT

1.  The veteran's current hypertension and possible kidney 
pathology were first shown more than 15 years after his final 
separation from service, and they have not been medically 
associated with his periods of service.

2.  The claim of entitlement to service connection for 
hypertension with kidney complications is not plausible.

3. VA has no statutory duty to assist a veteran in the 
development of facts pertinent to claims which are shown to 
be not well grounded.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim for service connection for hypertension with kidney 
complications.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset is 
whether the veteran's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If the claim is not well grounded, then the 
appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection for hypertension may be granted if it is 
shown to be present in service or manifest to a degree of 10 
percent or more within one year from the date of final 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show no diagnosis of hypertension 
or any kidney abnormality.  The following blood pressure 
readings were shown during service:  May 1943, 110/60; June 
1944, 142/80; August 1951, 126/78; December 1957, 132/90; May 
1962, 144/92; March 1964, 136/82; March 1965, 145/85; 
February 1966, 160/94; April 1967, 148/78; May 1968, 140/80 
and 150/80; September 1968, 108/64 and 155/90.

On VA examination in March 1970, blood pressure was noted as 
150/90.  There was no diagnosis of hypertension, or any 
indication of kidney pathology.  The first diagnosis of 
hypertension in the record appears in private medical records 
dated in February 1986.  Further notations of hypertension 
appear in subsequent private and VA medical records.  
Hypertension has never been medically associated with the 
veteran's periods of service.  Renal arterial stenosis was 
suspected in October 1996.

The medical record shows that the veteran's blood pressure 
readings were slightly elevated on a few occasions during 
service.  After service, in March 1970, a blood pressure 
reading of 150/90 was taken as part of a general VA 
evaluation, showing a slightly elevated diastolic reading.  
However, there were no findings or comments relating to 
hypertension in the medical report, and the one elevated 
diastolic reading cannot be considered to be indicative of 
the existence of hypertension to a degree of 10 percent so as 
to warrant a presumption of service incurrence.  Hypertension 
to a degree of 10 percent requires diastolic pressure of 
predominantly at least 100, or a history of such readings and 
a requirement of continuous medication.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997 and 1998).

Medical findings of hypertension were not made until more 
than 15 years after the veteran's final separation from 
service and there is no competent evidence relating the 
currently-diagnosed hypertension and possible kidney 
complications with military service.  The Board has carefully 
considered the veteran's statements with respect to his 
claim; however, through his statements alone, he cannot meet 
the burden imposed by section 5107(a) merely by presenting 
his lay statements as to the existence of disability and a 
relationship between that disability and his service because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical etiology or diagnosis cannot 
constitute evidence to render a claim well grounded under 
section 5107(a); if no cognizable evidence is submitted to 
support the claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, at 611 (1992).  The Board 
notes that where the claim is not well grounded, the claimant 
cannot invoke the VA's duty to assist in the development of 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The RO informed the veteran 
that there is no objective evidence showing that his 
hypertension or kidney problems were present in service.  
Unlike the situation in Robinette, the veteran has not put VA 
on notice of any specific piece of evidence that, if 
submitted, could make his claim well-grounded.  See Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

